                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                  CHATTANOOGA DIVISION
  NORMAN DUCKETT,                                  )
                                                   )
                                                   )              1:20-CV-00047-DCLC
                Plaintiff,                         )
                                                   )
         vs.                                       )
                                                   )
  JEFFREY J LYASH, PRESIDENT AND                   )
  CEO OF TVA; AND VYRONE                           )
  CRAVANAS, SENIOR MANAGER AT                      )
  TVA;


                Defendants


                             MEMORANDUM OPINION AND ORDER
         Defendants Tennessee Valley Authority, Jeffrey J. Lyash and Vyrone Cravanas

  (collectively TVA) have filed a Motion to Dismiss pursuant to both Fed.R.Civ.P. 12(b)(1) and

  12(b)(6) [Doc. 15]. Plaintiff Norman Duckett, (Duckett), pro se, has filed a Response [Doc. 19].

  The matter is now ripe.

  I.     BACKGROUND

         TVA terminated Duckett from his employment on October 21, 2011. Duckett filed a

  complaint with the Office of Equal Opportunity Compliance (EOC)1 alleging that he was

  discriminated against in violation of Title VII of the Civil Rights Act of 1964.         After an

  administrative hearing, Duckett prevailed before the EOC, which entered an Interim Decision in

  his favor. TVA reviewed the administrative judge’s decision and agreed to fully implement its

  provisions. Duckett did not object to the terms of the Interim Decision. As a result, TVA paid


  1
    The Equal Employment Opportunity Commission (EEOC) established the EOC as the
  administrative agency to investigate claims of discrimination against federal agencies such as the
  TVA. 29 C.F.R. § 1614.105
                                                  1

Case 1:20-cv-00047-DCLC-SKL Document 27 Filed 12/07/20 Page 1 of 11 PageID #: 293
  Duckett a lump sum that included $299,101.31 in back pay and $44,774.79 in “Winning

  Performance.” [Doc. 1-1, pg. 4]. Both payments included interest. Duckett was also given the

  choice of being reinstated to his prior TVA employment or retiring immediately and receiving

  two years of front pay. [Doc. 1-1, pg. 8]. He elected to retire so TVA also paid him two years

  front pay in the amount of $169,626.37 [Id.]. He also received payment of annual leave in the

  amount of $1,256.66.      He was granted full retirement benefits, an additional payment of

  $100,000 in compensatory damages, and his prior performance appraisals were modified. [Doc.

  1-1, pg. 5].

          Duckett claims that after he was terminated, he remained unemployed and did not file

  federal income tax returns for the years 2012-14. The lump sum payment was reported as

  income in the year he received it. According to Duckett, this resulted in his incurring “a

  substantial tax burden for which the Agency refuses to correct or to reimburse [him] for the

  adverse tax consequences.” [Doc. 1, pg. 2]. He also claims that he has lost social security

  benefits from receiving the funds in a single year. [Doc. 1-1, pg. 7].

          From October 2015 through October 2016, Duckett contacted senior TVA management

  about his disagreements with TVA’s refusal to make him whole. TVA’s position was that it had

  fully complied with the administrative judge’s decision finding in Duckett’s favor and had paid

  him accordingly [Doc. 16-5, pg. 1-2]. When the disagreement persisted, the senior manager of

  EOC advised Duckett on October 31, 2016, that it had made its decision, and if Duckett was not

  satisfied with it, he would have to appeal the matter within 30 days to the EEOC [Id.]. Rather

  than appealing within 30 days, Duckett filed a “Petition to Enforce Judgment Order” on May 17,

  2017 with the EEOC [Doc. 16-6].

          TVA challenged Duckett’s appeal on the ground that it was not timely. On February 6,



                                                   2

Case 1:20-cv-00047-DCLC-SKL Document 27 Filed 12/07/20 Page 2 of 11 PageID #: 294
  2019, the EEOC agreed and denied his appeal as untimely [Doc. 16-8]. In its denial, it recited

  Duckett’s legal obligations to notify the EEO director if he believed the Agency had failed to

  comply with the terms of a decision. [Doc. 16-8, pg. 4]; see also 29 C.F.R. § 1614.504. It

  advised Duckett that the time frame to have made that notification was within 30 days of when

  Duckett knew or should have known of the noncompliance. The EEOC noted that Duckett had

  received his appeal rights in the Agency’s final order dated August 18, 2015. On October 31,

  2016, after months of disagreements with the terms of the order, he was reminded again of his

  appeal rights and the time within which it must be accomplished [Doc. 16-5, pg. 1]. The EEOC

  found that the May 17, 2017 appeal was simply untimely, and that Duckett offered no adequate

  justification for any extension [Doc. 16-8]. Duckett then filed this complaint seeking monetary

  damages as outlined in his complaint [Doc. 1].

  II.    DEFENDANTS’ MOTION TO DISMISS [DOC. 15]

         Defendants have filed a Motion to Dismiss Duckett’s claim pursuant to Fed.R.Civ. P.

  12(b)(1) and 12(b)(6). First, they argue, pursuant to Rule 12(b)(1), that this Court lacks subject

  matter jurisdiction to hear Duckett’s case. In this regard, they claim the doctrine of sovereign

  immunity bars Duckett’s claim for damages. They argue that although the Civil Rights Act has

  waived immunity regarding discrimination “based on race…,” it has not done so for suits against

  a federal agency to enforce an agency’s order “implementing a finding of discrimination,

  especially where there has been no previous appellate decision on the underlying discrimination

  claim.” [Doc. 16, pg. 6]. They claim that “Congress waived immunity only for the underlying

  Title VII discrimination claim and not for the compliance issues discussed in 29 C.F.R. §

  1614.504.” [Doc. 16, pg. 7]. They note that Duckett accepted TVA’s payment to him and did

  not appeal the final agency’s action. Thus, his claim now is not a discrimination claim but one



                                                   3

Case 1:20-cv-00047-DCLC-SKL Document 27 Filed 12/07/20 Page 3 of 11 PageID #: 295
  related to compliance with the agency’s decision. Indeed, Duckett’s petition was one to “enforce

  judgment,” not a new claim.

         Second, Defendants argue, under Rule 12(b)(6), that Duckett did not timely exhaust his

  administrative remedies prior to filing his suit in federal court. [Doc. 16, pg. 8]. Here they note

  that § 1614.504(b) required Duckett to file an appeal within 30 days of his receipt of the

  agency’s response. Duckett received that response on July 17, 2016, and again he received the

  agency’s confirmation of their final position on his issue on October 31, 2016. Duckett did not

  appeal within 30 days, waiting until May 17, 2017, to file his appeal.

         In response, Duckett argues the Court should deny Defendants’ motion because they

  “waived the exhaustion defense by not timely raising the issue when [he] filed his motion to

  enforce with the [Administrative Judge] on December 11, 2015.” [Doc. 19, pg. 2]. He does not

  address Defendants’ challenge to this Court’s subject matter jurisdiction.

         In reply, Defendants note that Duckett is focused on the wrong administrative remedy at

  issue. That remedy is his May 2017 appeal to the EEOC, not his motion he filed with the

  administrative judge in December 2015.        Accordingly, they argue they did not waive the

  exhaustion requirement as they raised it before the EEOC, [Doc. 16-8, pg. 3], which ultimately

  dismissed Duckett’s appeal because he failed to timely exhaust his administrative remedies [Doc.

  16-8, pg. 4].

  III.   ANALYSIS

  A.     Standard of Review

         Federal Rule of Civil Procedure 12(b)(1) provides for the dismissal of an action for lack

  of subject matter jurisdiction. A Rule 12(b)(1) motion for lack of subject matter jurisdiction can

  challenge the sufficiency of the pleading itself (facial attack) or the factual existence of subject



                                                   4

Case 1:20-cv-00047-DCLC-SKL Document 27 Filed 12/07/20 Page 4 of 11 PageID #: 296
  matter jurisdiction (factual attack). Cartwright v. Garner, 751 F.3d 752, 759–60 (6th Cir. 2014)

  (citing United States v. Ritchie, 15 F.3d 592, 598 (6th Cir. 1994)). A facial attack “questions

  merely the sufficiency of the pleading” in alleging subject-matter jurisdiction, so the Court takes

  the allegations raised in the complaint as true. Gentek Bldg. Prods., Inc. v. Sherwin-Williams Co.,

  491 F.3d 320, 330 (6th Cir. 2007). In contrast, a factual attack on the complaint requires the

  Court to examine the existence or non-existence of certain facts, “weigh[ing] the conflicting

  evidence to arrive at the factual predicate that subject-matter does or does not exist.” Id.

  Although the burden to prove jurisdiction is proper falls on the plaintiff, Cob Clearinghouse

  Corp. v. Aetna U.S. Healthcare, Inc., 362 F.3d 877, 881 (6th Cir. 2004) (citing Lujan v. Defs. of

  Wildlife, 504 U.S. 555, 561 (1992)), the party asserting sovereign immunity has the burden of

  establishing the applicability of the doctrine. Gragg v. Ky. Cabinet for Workforce Dev., 289 F.3d

  958, 963 (6th Cir.2002).

  B.     Subject-Matter Jurisdiction

         “The United States, as sovereign, is immune from suit save as it consents to be sued....”

  United States v. Sherwood, 312 U.S. 584, 586, 61 S.Ct. 767, 85 L.Ed. 1058 (1941). This “consent

  to be sued,” or waiver of sovereign immunity, must be “clear, express, and unambiguous.”

  Taylor v. Geithner, 703 F.3d 328, 333 (6th Cir. 2013)(quoting United Liberty Life Ins. Co. v.

  Ryan, 985 F.2d 1320, 1325 (6th Cir. 1993). Congress has, with the passage of Title VII, waived

  sovereign immunity for discrimination actions brought against federal agencies. Id. Thus, if

  Duckett’s case were about whether or not TVA discriminated against him in violation of Title

  VII of the Civil Rights Act of 1964, then assuming he had exhausted his administrative remedies,

  sovereign immunity would pose no barrier to the Court addressing the merits of his claim. See

  42 U.S.C. § 2000e-16(c). Conversely, if Duckett’s case is not about discrimination but about



                                                  5

Case 1:20-cv-00047-DCLC-SKL Document 27 Filed 12/07/20 Page 5 of 11 PageID #: 297
  compliance issues surrounding the final agency’s action, then that is a different issue altogether.

  See, Taylor, 703 F.3d at 333 (finding the government's sovereign immunity had not been waived

  for federal suits that involve breaches of settlement agreements even where the underlying claim

  involved discrimination in violation of Title VII). In that instance, sovereign immunity becomes

  an issue again. This is true even where the underlying claim would not otherwise be precluded

  by sovereign immunity because settlement agreements and decisions that resolve discrimination

  claims are different than complaints alleging discrimination in violation of Title VII in the first

  instance. Id. “[N]othing in 42 U.S.C. § 2000e–16(c) indicates that it is intended to waive

  sovereign immunity for claims other than discrimination.” Taylor, 703 F.3d at 335.

         TVA terminated Duckett back in October 2011. In response, Duckett filed a formal

  complaint, alleging TVA discriminated against him based on his race and subjected him to a

  hostile work environment. The EOC accepted Duckett’s complaint for investigation. In June

  2012, it completed its investigation and advised Duckett of his right to elect either a hearing

  before an administrative judge with the EEOC or a final agency decision from TVA’s Senior

  Manager with the EOC [Doc. 16-2, pg. 3]. Duckett elected a hearing. That hearing occurred

  over five days in January and February 2014. In July 2015, the EEOC administrative judge

  issued an Interim Decision finding Duckett had carried his burden of persuasion on his claims of

  racial discrimination. The matter then went before TVA’s Senior Manager of EOC for “final

  action” pursuant to 29 C.F.R. § 1614.110(a) on whether the agency would “fully implement the

  decision of the administrative judge.” [Doc. 16-2, pg. 3]. Full implementation meant that the

  “agency adopts, without modification, the decision of the administrative judge.” [Id.]. It did just

  that: “After a careful review of the entire case file, we agree with [the administrative judge’s]

  decision. Accordingly, we fully implement the enclosed Judge’s decision finding



                                                  6

Case 1:20-cv-00047-DCLC-SKL Document 27 Filed 12/07/20 Page 6 of 11 PageID #: 298
  discrimination.” [Doc. 16-2, pg. 4]. The final action advised Duckett that he also had the right

  to appeal the “final action” of the TVA on his discrimination complaint if he were not satisfied

  with it [Id.]. If he decided he wanted to appeal, he had 30 days after receipt of the decision to

  file a notice of appeal to the EEOC. Duckett did not appeal, and TVA paid Duckett the amounts

  outlined in the administrative judge’s decision.

         After Duckett accepted TVA’s payment, he complained that TVA was not compliant

  with its final decision in that (1) he did not believe TVA paid “enough into [his] social security,”

  (2) the lump sum payment placed him in a higher tax bracket, and (3) TVA had not paid his

  severance, medical expense reimbursements, performance pay, annual leave, and bonuses. [Doc.

  16-5, pg. 3]. The Senior Manager of EOC responded to Duckett’s complaint that he could file

  the SSA-131 that would allow Social Security to reallocate his wages in the proper years.

  Regarding the higher tax bracket issue, it asked for Duckett’s tax return form 1040 for 2015 and

  “mock tax return form 1040 for the years 2012-15 “showing what [his] taxes would have been if

  [his] wages were paid out annually instead of in a lump sum” [Id. at pg. 2]. On the severance

  issue, EOC advised Duckett he was not entitled to severance because he took retirement. “TVA

  retirees are not eligible to receive severance pay….” [Id.]. EOC also provided him detailed

  accounting for how it calculated his annual leave payments and the basis for the other

  calculations. Notwithstanding that, on October 31, 2016, Duckett again contacted EOC asking

  for the agency’s position concerning the issues he raised. On that same date, EOC advised

  Duckett that its position “has been communicated to [him] several times, most recently in our

  Compliance Summary letter to [him] dated July 17, 2016.” [Doc. 16-5, pg. 1]. The email

  reminded him of his appeal rights.

         On May 22, 2017, Duckett filed a “Petition to Enforce Judgment” with the EEOC. [Doc.



                                                     7

Case 1:20-cv-00047-DCLC-SKL Document 27 Filed 12/07/20 Page 7 of 11 PageID #: 299
  16-6, pg. 1]. He noted in his appeal that he believed the administrative judge’s decision entitled

  him to severance pay, annual leave payment, and front pay bonuses for 2015 through 2017 [Doc.

  16-6, pg. 10]. He also complained that the lump sum payment he received in one year increased

  his tax burden. In his petition, he asked for an “order commanding the Agency to comply with

  the final order in this cause….” [Doc. 16-6, pg. 12]. The EEOC dismissed his appeal because

  Duckett had not filed his appeal within 30 days of Agency’s final order. This lawsuit then

  followed.

            Duckett’s lawsuit. Duckett’s allegations in his complaint in this Court are not about how

  TVA unlawfully discriminated against him in violation of Title VII of the Civil Rights Act.

  Instead, his complaint is about what he perceives as compliance issues regarding TVA’s

  implementation of the administrative judge’s decision, which it adopted as its final agency

  action.    To the extent that Duckett believed the decision should have included additional

  payments for taxes, severance, annual leave, and front pay bonuses, but did not, then he should

  have appealed the decision within the time provided by law.                    See 29 C.F.R. §

  1614.402(a)(providing 30 days to appeal to the EEOC).2 Because Duckett did not, it is the final

  agency’s action, and it resolved Duckett’s claim of discrimination.

            Instead, Duckett’s complaint is about TVA’s compliance with the decision. For that

  issue, the regulations are quite specific and lay out the procedure to challenge an agency’s

  compliance with a decision or settlement agreement. 29 C.F.R. 1614.504 is titled “Compliance

  with settlement agreements and final action.” Section 1614.504(a) provides that if “complainant



  2  If Duckett wanted then to file an action in federal court, he could. “Within ninety days of
  receiving notice of the final agency action or the EEOC decision, or within 180 days of filing the
  initial complaint with the agency or the appeal with the EEOC, the employee can file civil suit in
  a U.S. District Court.” Locket v. Potter, 259 F. App'x 784, 786 (6th Cir. 2008)(citing 29 C.F.R. §
  1614.407(a)-(d)).
                                                    8

Case 1:20-cv-00047-DCLC-SKL Document 27 Filed 12/07/20 Page 8 of 11 PageID #: 300
  believes that the agency has failed to comply with the terms of a settlement agreement or

  decision, the complainant shall notify the EEO Director, in writing, of the alleged noncompliance

  within 30 days of when the complainant knew or should have known of the alleged

  noncompliance.” When that occurs, the agency must respond to the complainant and attempt to

  resolve the dispute. Section 1614.504(b). If the complainant is not satisfied “with the agency’s

  attempt to resolve the matter, the complainant may appeal to the Commission for a determination

  as to whether the agency has complied with the terms of the settlement agreement or decision.”

  Id. But to do that, he “must file an appeal within 30 days of his or her receipt of an agency’s

  determination.” Id. This appeal is to the EEOC for it to determine whether the agency is

  complying or not with either the settlement agreement or the decision. Section 1614.504(c)

  empowers the EEOC to order compliance: “[i]f the Commission determines that the agency is

  not in compliance with a decision or settlement agreement…, it may order such compliance with

  the decision or settlement agreement….” Duckett did, in fact, challenge TVA’s compliance with

  the decision, but did not do so within the 30 days required by the regulation. Instead, he waited

  until May 17, 2017, to file his appeal.   And, when the EEOC denied it, he filed this suit.

         Can Duckett file a suit to compel compliance with a decision under § 1614.504? The

  Sixth Circuit in Taylor answered that question. In Taylor, a party sued for a breach of a

  settlement agreement – much like Duckett is doing here. The Sixth Circuit, in addressing a

  compliance issue with a settlement agreement, held that § 1614.504 provides the “exclusive

  procedures by which a complainant may seek relief….” Taylor, 703 F.3d at 335.3 It specifically



  3  The fact that Taylor dealt with a settlement agreement and not a final agency action is of no
  consequence. Section 1614.504 addresses compliance issues pertaining to both. There is no
  reason why § 1614.504 would be the exclusive remedy for a breach of a settlement agreement
  and not a breach of a decision. Section 1614.504 is the exclusive remedy because sovereign
  immunity has not been waived.
                                                   9

Case 1:20-cv-00047-DCLC-SKL Document 27 Filed 12/07/20 Page 9 of 11 PageID #: 301
   found that § 1614.504 was the only remedy because it found that sovereign immunity had not

   been waived to permit the court to have jurisdiction over a dispute about a breach of a settlement

   agreement. In other words, it found that a suit in federal court against an agency of the United

   States to enforce a settlement agreement was not permitted because sovereign immunity had not

   been waived on that issue. Id. (finding no “express waiver of sovereign immunity concerning

   breach-of-settlement-agreement claims under Title VII”). The same logic applies equally to

   Duckett’s claim of an alleged breach of a decision. Sovereign immunity has not been waived for

   his claim.   Duckett was required to follow the steps outlined in § 1614.504 to have his

   noncompliance issues addressed. That regulation specifically protects Duckett and permits him

   to raise and litigate claims of noncompliance with a decision. He could have pursued his claims

   had he timely appealed TVA’s decision.        But he chose to wait past the 30-day deadline.

   Accordingly, because sovereign immunity has not been waived for Duckett’s claim alleging

   noncompliance with an agency’s decision, this Court lacks subject matter jurisdiction over

   Duckett’s claim.4

   IV.    CONCLUSION
          For the aforementioned reasons, this Court lacks subject matter jurisdiction over

   Duckett’s case given that sovereign immunity has not been waived. 29 C.F.R. § 1614.504

   provides the exclusive remedy for Duckett’s issues.        Accordingly, Defendants’ Motion to

   Dismiss [Doc. 15] pursuant to Fed.R.Civ.P. 12(b)(1) is GRANTED. Their Motion to Dismiss



   4  This is true as well even though the EEOC’s letter advised Duckett of his appellate rights. To
   the extent that he relies on the statements in the EEOC letter regarding his appellate rights,
   boilerplate statements in an agency decision cannot waive sovereign immunity and confer
   jurisdiction to this Court. See United States v. N.Y. Rayon Importing Co., 329 U.S. 654, 660, 67
   S.Ct. 601, 91 L.Ed. 577 (1947) (“It has long been settled that officers of the United States
   possess no power through their actions to waive an immunity of the United States or to confer
   jurisdiction on a court in the absence of some express provision by Congress”).
                                                  10

Case 1:20-cv-00047-DCLC-SKL Document 27 Filed 12/07/20 Page 10 of 11 PageID #: 302
   pursuant to Fed.R.Civ.P. 12(b)(6) is DENIED AS MOOT. The Complaint is DISMISSED

   WITHOUT PREJUDICE. The clerk is directed to close the case. A separate judgment shall

   enter.

            SO ORDERED:


                                          s/Clifton L. Corker
                                          United States District Judge




                                            11

Case 1:20-cv-00047-DCLC-SKL Document 27 Filed 12/07/20 Page 11 of 11 PageID #: 303
